246 F.3d 1317 (11th Cir. 2001)
Alan FARQUHARSON, Petitioner-Appellant,v.U.S. ATTORNEY GENERAL, Immigration and Naturalization Service, Respondents- Appellees.Alan Farquharson, Plaintiff-Appellant,v.U.S. Attorney General, John Ashcroft, District Director for the Immigration and Naturalization Service, Robert Wallis, Defendants-Appellees.
Nos. 00-11807, 00-13647.
United States Court of Appeals,Eleventh Circuit.
April 6, 2001.April 18, 2001.

Petition for Review of an Order of the Immigration and Naturalization Service.  (No. 00-01387-CV-KMM), K. Michael Moore, Judge.
Appeal from the United States District Court for the Southern District of  Florida.
Before ANDERSON, Chief Judge, CARNES, Circuit Judge, and NANGLE*., District  Judge.
ANDERSON, Chief Judge:


1
Alan Farquharson petitions this Court to review a deportation order of the Board  of Immigration Appeals ("BIA"). The BIA ordered Farquharson deported to Jamaica  on the grounds of his entry into the United States without submitting to  inspection and his conviction of a controlled substance violation. The BIA also  held that, as an alien deportable for entry without inspection, Farquharson was  ineligible for an equitable waiver of deportation. Farquharson filed a petition  with this Court for review of the BIA's decision. After review, we affirm the  BIA's decision that Farquharson is deportable. We also hold that Farquharson's  ineligibility for a waiver of deportation under  212(c) of the INA does not  violate his right to equal protection. Finally, we hold that the BIA did not  deny Farquharson's constitutional right to a fundamentally fair hearing.

I. BACKGROUND

2
Alan Farquharson, a native and citizen of Jamaica, was admitted to the United  States as a lawful permanent resident on August 23, 1977. On November 17, 1980,  he was flying a plane loaded with marijuana from Jamaica to Florida when he  encountered engine trouble and was forced to crash-land about fifty miles from  his intended landing site in Florida. Farquharson testified at his hearing that  he radioed for help before the crash and that, after the crash, he and his  copilot stayed with the plane for a few minutes, then walked to a nearby highway  and attempted to flag down a car for assistance. A utility worker who witnessed  the crash notified the local police, who initiated a search for the plane's  occupants. Farquharson and his copilot were apprehended by a police search party  about a half hour after the crash. Farquharson was convicted of unlawful  possession of marijuana in an amount of more than twenty grams. He was sentenced  to five years of probation.


3
On October 2, 1986, the Immigration and Naturalization Service ("INS") issued an  Order to Show Cause charging that Farquharson was deportable because he was  convicted of a controlled substance violation and because he entered the United  States without inspection. Both grounds for Farquharson's removal arose out of  the 1980 incident. The Immigration Judge issued a decision on October 2, 1991,  finding Farquharson deportable and finding him ineligible for relief under   212(c) and 244(a)(2) of the INA.1 Farquharson appealed, arguing that his flight  into Florida was not an "entry" within the meaning of INA  101(a)(13), so that  he could not be deported for "entering" this country without inspection. He  further argued that, if he was found deportable for entry without inspection, he  should be eligible for equitable relief from deportation under INA  212(c). The  BIA affirmed the Immigration Judge's decision and dismissed Farquharson's appeal  on March 20, 2000, finding that he had made an entry into the United States on  November 17, 1980. The BIA also affirmed the Immigration Judge's conclusion that  Farquharson was ineligible for a waiver of deportation under INA  212(c).


4
Farquharson has filed a petition for review with this Court.2 He argues that he  is not deportable for entry without inspection because he did not make an  "entry" into the United States within the meaning of the immigration statute. He  also argues in each petition that even if he is deportable, he is entitled to  apply for a waiver of deportation under former INA  212(c).

II. DISCUSSION
A.Farquharson's Deportability
1.Jurisdiction

5
Before addressing the merits of Farquharson's appeal, we must consider whether  we have jurisdiction to hear his petition. Section 106 of the Immigration and  Nationality Act ("INA"), 8 U.S.C.  1105a(a), as amended by section 309 of the  Illegal Immigration Reform and Immigration Responsibility Act of 1996 ("IIRIRA")  governs this Court's jurisdiction. Although most of IIRIRA's provisions apply  only to proceedings commenced on or after April 1, 1997, IIRIRA adopted  transitional rules which apply in the case of an alien who is in exclusion or  deportation proceedings before April 1, 1997, where the final order is entered  after October 31, 1996. See Alanis-Bustamante v. Reno, 201 F.3d 1303, 1306 (11th  Cir.2000). IIRIRA's transitional rules apply to Farquharson because his  deportation proceedings were commenced before April 1, 1997, and the final  deportation order was entered after October 31, 1996.


6
IIRIRA's transitional rules provide that "there shall be no appeal permitted in  the case of an alien who is inadmissible or deportable by reason of having  committed a criminal offense" described in specific enumerated sections. IIRIRA   309(c)(4)(G), reprinted in 8 U.S.C.  1101 note. Notwithstanding this  restriction, this Court retains jurisdiction to determine whether an alien is  deportable under the immigration statute. See Lettman v. Reno, 168 F.3d 463, 465  (11th Cir.1999). Because judicial review is limited by statutory conditions,  courts retain jurisdiction to determine whether those conditions exist. See id.  As explained in Lettman, this determination involves considering whether the  petitioner is (1) an alien (2) deportable (3) by reason of a criminal offense  listed in the statute. See id. We thus have jurisdiction over Farquharson's  petition for direct review to determine whether the BIA correctly concluded that  Farquharson is deportable.

2.Standard of Review

7
On the merits, the Immigration Judge found that Farquharson was deportable both  for his controlled substance conviction and for making an entry without  inspection. Each of these was a statutory basis for deportation. See 8 U.S.C.   1251(a)(2), (11) (1990).3 Farquharson argued that he did not make an "entry"  into the United States within the meaning of the immigration statute, and  therefore that he was not deportable on that basis. In dismissing Farquharson's  appeal, the BIA rejected this argument and affirmed that Farquharson was  deportable for entry without inspection. In our review of the BIA's decision, we  review the BIA's statutory interpretation de novo, but we defer to the BIA's  interpretation if it is reasonable. See Asencio v. INS, 37 F.3d 614, 616 (11th  Cir.1994). We review the BIA's factual determinations under the substantial  evidence test. See Lorisme v. INS, 129 F.3d 1441, 1444 (11th Cir.1997). To  reverse a factual finding by the BIA, this Court must find not only that the  evidence supports a contrary conclusion, but that it compels one. INS v.  Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 815 n. 1, 117 L.Ed.2d 38  (1992).

3.Merits

8
The BIA has established that an entry within the meaning of 8 U.S.C.   1101(a)(13) requires: (1) a crossing into the territorial limits of the United  States; (2)(a) inspection and admission by an immigration officer, or (b) actual  and intentional evasion of inspection at the nearest inspection point; and (3)  freedom from official restraint. See Matter of Z-, 20 I. & N. Dec. 707, 708 (BIA  1993). Farquharson argues that the BIA erred in finding that he entered without  inspection when he crash-landed in Florida in November 1980 because he did not  intentionally evade inspection and because he was not free from official  restraint.


9
Farquharson first challenges the Immigration Judge's factual finding, affirmed  by the BIA, that he intentionally evaded inspection. Farquharson argues that the  evidence in this case shows that he did not intentionally evade inspection.  Evasion of inspection occurs when an alien avoids the ordinary route to the  nearest point of inspection or otherwise attempts to circumvent the normal  inspection process. See Cheng v. INS, 534 F.2d 1018, 1019 (2nd Cir.1976). Even a  temporary evasion of the inspection process suffices to produce an entry. U.S.  v. Kavazanjian, 623 F.2d 730, 739 (1st Cir.1980) (stating that aliens who fled  from a U.S. airport and subsequently applied for political asylum at a regional  INS office effected an "entry"). Farquharson's own testimony, corroborated by  his copilot, indicates that he entered the United States flying a plane which  was involved in a drug smuggling operation. He did not have proper travel  documents, and he had not filed the customary flight plan before his trip. He  did not intend to land at an airport, but at a private landing strip where the  drugs would be disbursed. When problems occurred with the plane, he landed in a  field. A few minutes after landing, he and his copilot left the plane, and there  is no evidence to suggest that they left en route to the nearest point of  inspection. They surrendered a short time later to a police search party. The  fact that Farquharson was smuggling drugs into the United States shows that he  had no intention of submitting himself for immigration inspection. His conduct  after landing is consistent with this intent to evade inspection. We conclude  that substantial record evidence supports the finding that Farquharson  intentionally evaded inspection.


10
Farquharson next argues that he was not free of official restraint on his entry  into the United States because his plane was under surveillance by federal  officials. In support of this argument, Farquharson cites Matter of Pierre, 14  I. & N. Dec. 467 (BIA 1973), for the proposition that an alien has not entered  the United States within the meaning of the immigration statute unless he is  free from both actual and constructive restraint. See id. at 469. As in Matter  of Pierre, constructive restraint may consist of surveillance which, though  unknown to the alien, causes the alien to lack the freedom "to go at large and  mix with the population." Id. In this case, however, the record does not show  that Farquharson was under surveillance at the time of his entry.4 The BIA noted  that there was record evidence suggesting that federal law enforcement officers  had monitored Farquharson's movements on prior occasions and had placed  Farquharson's plane on a U.S. Customs "lookout" sheet because he was suspected  of being a drug dealer. However, we agree with the BIA that this evidence is  insufficient to indicate that Farquharson was under surveillance, and therefore  under constructive restraint, when he landed his plane in Florida in November  1980. To the contrary, the record establishes that Farquharson's landing was  witnessed only by a private individual-a utility worker-and that Farquharson was  not located by officials until approximately one-half hour after he landed.


11
In view of the foregoing, we affirm the BIA's conclusion that Farquharson  intentionally evaded inspection and that he was free from official restraint  when he entered the United States on November 17, 1980. We thus affirm the BIA's  decision that Farquharson is deportable for making an entry without inspection.  See 8 U.S.C.  1251(a)(2) (1990).


12
B.Farquharson's Eligibility for Relief Under  212(c)

1.Jurisdiction

13
Even if he is deportable under the statute, Farquharson argues that the BIA  unconstitutionally interpreted  212(c) of the INA to deny him relief from  deportation that is available to similarly situated aliens. He argues that, to  preserve his right to equal protection,  212(c) must be construed to permit him  to apply for a waiver. The government concedes, and we agree, that our  jurisdiction extends to review of substantial constitutional questions raised by  a petitioner on direct review. See Richardson v. Reno, 180 F.3d 1311, 1316 n. 5  (11th Cir.1999) (noting that INA  242(a)(2)(C), like IIRIRA  309(c)(4)(G),  "does not foreclose constitutional challenges to the statute itself or other  substantial constitutional issues from being raised in the court of appeals")  ("Richardson II"), cert. denied, --- U.S. ----, 120 S.Ct. 1529, 146 L.Ed.2d 345  (2000). Richardson II establishes that, like the Seventh Circuit, we will  consider such claims on direct review. See id.; LaGuerre v. Reno, 164 F.3d 1035,  1040 (7th Cir.1998) (dismissing a  2241 petition for lack of jurisdiction but  noting that review of substantial constitutional claims had been available in a  petition for direct review), cert. denied, 528 U.S. 1153, 120 S.Ct. 1157, 145  L.Ed.2d 1069 (2000). See also Galindo-Del Valle v. Attorney Gen., 213 F.3d 594,  598 (11th Cir.2000) (stating that, in Richardson II, "we have determined that,  despite INA  242(a)(2)(C), we retain jurisdiction to evaluate constitutional  challenges to the INA," but finding that the petitioner lacked standing to raise  constitutional issues).5 As discussed below, there is a split among the circuits  with respect to the equal protection issue raised by Farquharson; in this light,  we conclude that his constitutional question is substantial. We therefore  resolve Farquharson's constitutional challenge in this direct appeal.

2.History of  212(c)

14
The current circuit split was foreshadowed by a history of differing  interpretations of  212(c). Section 212(c) of the INA grants the Attorney  General discretion to admit permanent resident aliens who temporarily travel  abroad and seek readmission, even if they are otherwise subject to exclusion  under the statute.6 Although  212(c) by its literal terms offers relief only  from exclusion, during the last four decades the INS has permitted aliens  subject to deportation to apply for  212(c) relief. This expansion was  justified under the theory that, if the INS allowed a resident alien to reenter  the country despite his excludability and then initiated deportation  proceedings, the alien should not be placed in a worse position than if he had  been excluded in the first place. See Matter of GA-, 7 I. & N. Dec. 274 (BIA  1956); Matter of S-, 6 I. & N. Dec. 392 (BIA 1954, Att'y Gen.1955).


15
This extension, however, produced inequities in its application. While one  resident alien who became deportable and then voluntarily left the country  became eligible for waiver upon reentry, another alien who was deportable for  the same reason but never left the country had no recourse. Finding this  distinction "not rationally related to any legitimate purpose of the statute,"  the Second Circuit struck it down as violating the Due Process Clause. Francis  v. INS, 532 F.2d 268, 272 (2d Cir.1976). The BIA adopted the reasoning of  Francis and extended  212(c) relief to deportable aliens regardless of whether  they had left the United States after committing the act rendering them  deportable. See Matter of Silva, 16 I. & N. Dec. 26, 30 (BIA 1976). Under the  rationale of Francis and Silva, therefore, deportable aliens could receive   212(c) exclusion-type relief. However, because the basis for the extension of  relief was to equalize the treatment of aliens who were deportable versus  excludable on equivalent grounds, the BIA extended  212(c) relief only to  aliens whose deportability was based on a ground for which a comparable ground  for exclusion existed. See Matter of Wadud, 19 I. & N. Dec. 182, 184 (BIA 1984);  Matter of Granados, 16 I. & N. Dec. 726, 728 (BIA 1979).


16
In 1990, the BIA departed from its precedent to hold that  212(c) relief was  available to all aliens facing deportation (unless the ground was one  specifically excluded in 212(c)). See Matter of Hernandez-Casillas, 20 I. & N.  Dec. 262, 268 (BIA 1990). This unexpected liberality was soon curtailed,  however, as the Attorney General reversed the BIA,7 and the reversal was  affirmed by the Fifth Circuit. See In re Hernandez-Casillas, 20 I. & N. Dec.  262, 280-93 (BIA 1991), aff'd mem., 983 F.2d 231 (5th Cir.1993). The issue in  Hernandez-Casillas, as in this case, was whether  212(c) relief should be  available to aliens deportable on the ground of entry without inspection. See  id. at 280. Because there is no comparable ground for exclusion, the Attorney  General concluded that  212(c) relief should not be available but that,  pursuant to the BIA's former precedent, a  212(c) waiver is available only to  aliens whose deportability was based on a ground for which a comparable ground  for exclusion exists. See id. at 291-92.


17
The Seventh Circuit addressed this precise issue in Leal-Rodriguez v. INS, 990  F.2d 939 (7th Cir.1993), and agreed with Hernandez-Casillas that a deportable  alien's ineligibility for a  212(c) waiver does not violate his right to equal  protection. See id. at 952. However, the Second Circuit has held that a  212(c)  waiver is available in a deportation based on entry without inspection, despite  the lack of an analogous ground for exclusion. See Bedoya-Valencia v. INS, 6  F.3d 891, 897 (2d Cir.1993) (extending the Francis rule to hold that an alien  deportable for illegal entry was not rendered ineligible for a  212(c) waiver  by his illegal entry, where he was also deportable for a drug conviction that  did not render him ineligible for the waiver).


18
Other circuits, including this Circuit, have addressed the issue in the context  of a firearms violation (a deportation ground for which no analogous ground for  exclusion exists), and have uniformly followed the Attorney General's lead,  concluding that a  212(c) waiver is not available in deportations for firearms  violations because there is no analogous ground for exclusion. See Gjonaj v.  INS, 47 F.3d 824, 827 (6th Cir.1995); Rodriguez-Padron v. INS, 13 F.3d 1455,  1460-61 (11th Cir.1994); Chow v. INS, 12 F.3d 34, 38 (5th Cir.1993); Rodriguez  v. INS, 9 F.3d 408, 412 (5th Cir.1993); Campos v. INS, 961 F.2d 309, 316-17 (1st  Cir.1992); Cabasug v. INS, 847 F.2d 1321, 1327 (9th Cir.1988). See also Matter  of Montenegro, 20 I. & N. Dec. 602, 605 (BIA 1992) (stating that under  Hernandez-Casillas an alien who is deportable for a firearms conviction is  ineligible for  212(c) relief because there is no analogous ground for  exclusion).

3.Standard of Review

19
As in Hernandez-Casillas, Farquharson is deportable on the statutory ground of  entry without inspection, for which there is no analogous ground for exclusion.  Following the Attorney General's rule in Hernandez-Casillas, the Immigration  Judge decided, and the BIA affirmed, that Farquharson is ineligible for a   212(c) waiver because there is no ground for exclusion comparable to the entry  without inspection ground for deportation. Notwithstanding Hernandez-Casillas,  Farquharson argues that denying him the opportunity to pursue a  212(c) waiver  violates his right to equal protection of the laws. He argues that the BIA  unconstitutionally interpreted the statute to deny him relief from deportation  that is available to similarly situated lawful permanent residents. Specifically, he argues that it is irrational to deny him a  212(c) waiver on  illegal entry grounds, when his more serious ground for deportation-the drug  conviction-would not disqualify him for  212(c) relief. Because Farquharson  raises solely a question of law, our review is plenary. See Ardestani v. INS,  904 F.2d 1505, 1508 (11th Cir.1990), aff'd, 502 U.S. 129, 112 S.Ct. 515, 116  L.Ed.2d 496 (1991). A statutory distinction such as that challenged by  Farquharson is evaluated under the minimal scrutiny test, and will survive an  equal protection challenge if the classification drawn by the statute is  rationally related to a legitimate state interest. City of Cleburne, Tex. v.  Cleburne Living Ctr., 473 U.S. 432, 440, 105 S.Ct. 3249, 3254, 87 L.Ed.2d 313  (1985).

4.Merits

20
Farquharson argues that the Equal Protection Clause mandates that he be eligible  for  212(c) relief even though no analogous ground exists for exclusion. In  Hernandez-Casillas, the Attorney General responded to a challenge by a  petitioner who argued, like Farquharson, that he should be eligible for a   212(c) waiver although he was deportable for entry without inspection. See 20 I.  & N. Dec. at 268. In that case, the petitioner argued that because he admitted  to a more serious offense-smuggling aliens into the United States-which would  not render him ineligible for the waiver, he should remain eligible for the  waiver despite his illegal entry. See id. The Attorney General rejected this  argument, reasoning that the equal protection concerns articulated in Francis  and Silva were satisfied by making the  212(c) waiver available in deportation  cases for all grounds that would qualify for the waiver in exclusion cases. See  id. at 287-88. In Francis and Silva, where deportable aliens were denied waivers  on grounds that would not have rendered them ineligible for a waiver of  exclusion, the denial turned on the "irrelevant circumstance" that the  petitioners had temporarily left the United States, while in the case of a  deportation for entry without inspection, the denial was based on the relevant  circumstance of the "illegal nature of [the] reentry." See id. at 288. In this  light, the Attorney General emphatically concluded that equal protection was  satisfied by the extension of the  212(c) waiver granted by Francis and  Silva-i.e., in situations where an analogous ground existed for exclusion-and  that a further extension was not constitutionally required. See id. (stating  that "[u]nder no plausible understanding of equal protection principles must  discretionary relief be made available in deportation cases where the ground for  deportation could not be ... asserted at all in an exclusion case"). Absent a  constitutional justification, the Attorney General refused to depart further  from the statutory framework which expressly provided different grounds for  suspension of deportation versus a waiver of exclusion. See id. at 289.


21
We find this reasoning convincing. We have no difficulty in concluding that a  denial of eligibility for  212(c) relief based on illegal entry is rationally  related to a legitimate government interest. It is reasonable that the  government would decline to offer a waiver to aliens deportable for entry  without inspection, since illegal entry violations directly and fundamentally  undermine the enforcement efforts of the INS. See Leal-Rodriguez, 990 F.2d at  946 (stating that "the inspection process is critical to the integrity of the  immigration system" and noting that Congress viewed entry without inspection as  "one of 'the more important grounds for deportation' ") (citations omitted). Further, as the First Circuit observed,  212(c) has already been "stretched  beyond its language" in response to equal protection concerns, and further  judicial redrafting would serve only to pull the statute further from its  moorings in the legislative will. Campos, 961 F.2d at 316. The Seventh Circuit  cited Campos with approval, and refused to extend  212(c) relief to an alien  deportable for entry without inspection, stating that no equal protection  justification exists for further judicial extension of the statute. See  Leal-Rodriguez, 990 F.2d at 952. We agree with Leal-Rodriguez, and we hold that  the BIA's decision that Farquharson is ineligible for a waiver of deportation  under  212(c) of the INA does not violate Farquharson's right to equal  protection.8

III. CONCLUSION

22
For the foregoing reasons, in appeal No. 00-11807, we affirm the Board of  Immigration Appeals' final order of deportation. The appeal from the district  court's judgment dismissing the  2241 petition, No. 00-13647, is dismissed as  moot.9


23
AFFIRMED IN PART and DISMISSED AS MOOT IN PART.



NOTES:


*
 Honorable John F. Nangle, U.S. District Judge for the Eastern District of  Missouri, sitting by designation.


1
 At the time of Farquharson's deportation proceedings, INA  244(a)(2) gave the  Attorney General discretionary authority to order "suspension of deportation"  based on certain specified grounds if, inter alia, the alien had been  "physically present in the United States for a continuous period of not less  than ten years" after becoming deportable. INA  244(a)(2), 8 U.S.C.   1254(a)(2) (1990). The Immigration Judge found, and Farquharson does not  dispute, that Farquharson was ineligible for  244(a)(2) relief because he  failed to meet the ten-year continuous physical presence requirement. On appeal,  Farquharson argues only that he should be eligible for relief under  212(c).


2
 After filing this petition, Farquharson also filed a petition with the district  court for a writ of habeas corpus, 28 U.S.C.  2241, in which he raised the same  arguments he raised in his petition for review with this Court. The district  court dismissed Farquharson's habeas petition for lack of subject matter  jurisdiction because his petition for direct review was pending before this  Court. Farquharson appealed from the judgment of the district court, and that  appeal (No. 00- 13647) was consolidated with his petition for review (No. 00-  11807). In addressing Farquharson's petition for review we reach all of the  issues raised in Farquharson's habeas petition; therefore, we dismiss as moot  Farquharson's appeal of the district court's dismissal.


3
 Throughout this opinion, unless otherwise indicated, we refer to the edition of  the United States Code applicable to Farquharson. The Immigration Act of 1990,  Pub.L. 101-649, 104 Stat. 4978 (1990), renumbered and in some instances revised  the grounds upon which an alien may be deported. The Act provided that these  amendments did not apply to deportation proceedings for which notice had been  provided to the alien before March 1, 1991. The INS gave notice to Farquharson  on October 2, 1986; thus, the 1990 pre-amendment statute applies to Farquharson.  In that statute, section 1251(a)(2) provided for deportation of any alien who  "entered the United States without inspection or at any time or place other than  as designated by the Attorney General...." Section 1251(a)(11) made deportable  any alien who "has been convicted of a violation of, or a conspiracy to violate,  any law or regulation relating to the illicit possession of or traffic in  narcotic drugs or marijuana."


4
 Because we affirm the BIA's finding that Farquharson was not under surveillance,  we need not address the legal significance vel non if he had been under  surveillance in this context.


5
 In LaGuerre v. Reno, the Seventh Circuit noted that "[i]f, as we believe in  agreement with the government, the deportee can seek review of constitutional  issues in the court of appeals directly, as under the prior regime governing  judicial review of deportation, then the layering of judicial review proposed by  the petitioners is avoided, judicial review is curtailed as Congress intended,  but enough of a safety valve is left to enable judicial correction of bizarre  miscarriages of justice." 164 F.3d at 1040.
Our conclusion that we have jurisdiction to hear Farquharson's substantial  constitutional claim on direct review provides such a safety valve and confirms  our observation, in Richardson II, that even without  2241 jurisdiction over an  alien's claims, an alien may still receive substantial judicial review. See  Richardson II, 180 F.3d at 1316 (stating that "Lettman establishes that, even  when an alien faces a putative bar to judicial review like IIRIRA   309(c)(4)(G), the alien still receives substantial judicial review").


6
 The edition of  212(c) applicable to Farquharson provided that "[a]liens  lawfully admitted for permanent residence who temporarily proceeded abroad  voluntarily and not under an order of deportation, and who are returning to a  lawful unrelinquished domicile of seven consecutive years, may be admitted in  the discretion of the Attorney General without regard to" selected statutory  grounds for exclusion. 8 U.S.C.  1182(c) (1990).


7
 Congress has vested in the Attorney General the authority to decide legal  questions arising under the immigration laws. See 8 U.S.C.  1103(a). The  Attorney General has delegated this function to the Board; however, the Attorney  General retains the authority to review final decisions of the BIA, either upon  the Attorney General's initiative or by request. See 8 C.F.R.  3.1(h).


8
 Farquharson suggests in conclusory fashion that he is making an argument based  on statutory construction, as well as his equal protection argument. However, we  have carefully examined all of Farquharson's briefs on appeal, and we conclude  that the only specific argument which Farquharson makes is that it is irrational  to deny him eligibility for a  212(c) waiver on the basis of the illegal entry  ground for deportation, when his more serious ground for deportation-the drug  conviction-would not disqualify him for  212(c) relief. The argument is an  equal protection argument. Indeed, the repeated refrain in Farquharson's briefs  is that such denial is "irrational and unconstitutional." Notwithstanding his  conclusory assertion at one point in one of the briefs that he is also asserting  a statutory challenge, we doubt that a statutory challenge is presented here.
And to the extent that there might be a statutory challenge, it is  indistinguishable from the equal protection argument which we have rejected, and  therefore we deem any statutory argument moot and decline to address it. Farquharson's suggestion that the immigration proceedings against him were  fundamentally unfair does not on these facts constitute a substantial  constitutional challenge. Indeed, his arguments in this regard border on the  frivolous and we decline to address them.


9
 As discussed supra note 3, Farquharson filed a habeas petition with the district  court after filing his petition for direct review with this Court, raising the  same arguments in each petition. Because we reject his arguments in our direct  review, we dismiss as moot his appeal from the district court's dismissal of his  habeas petition.